                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA, ex
rel. HENRY B. HELLER,

      Plaintiffs,
                                                  Civil Action File No.
v.

GUARDIAN PHARMACY OF                              1:18-cv-03728-SDG
ATLANTA, LLC,

      Defendant.



                      ORDER UNDER FED. R. EVID. 502(d)

         This Court, having read and reviewed Defendant Guardian Pharmacy of

Atlanta, LLC’s Motion for Entry of Order Under Fed. R. Evid. 502(d), and for good

cause shown, ORDERS as follows:

 I.      APPLICABILITY

            a. This Order shall be applicable to and govern all deposition transcripts

                and/or videotapes, and documents produced in response to requests

                for production of documents, answers to interrogatories, responses to

                requests for admissions, affidavits, declarations, and all other

                information or material produced, made available for inspection, or

                otherwise submitted by any of the Parties in this litigation as well

                                           1
           as testimony adduced at trial or during any hearing (collectively,

           “Information”).

II.   PRODUCTION OF MATERIALS

        a. The production of any privileged or otherwise protected Information

           shall not be deemed a waiver or impairment of any claim of privilege

           or protection, including, but not limited to, the attorney-client

           privilege or the work product protection.

        b. The production of privileged or work-product-protected documents,

           electronically stored information (ESI), or Information, whether

           inadvertent or otherwise, shall not constitute a waiver of the privilege

           or protection from discovery in this case or in any other federal or

           state proceeding, regardless of whether the producing party took

           reasonable steps to prevent disclosure or to rectify the error.

           Specifically, the provisions of Fed. R. Evid. 502(b) are inapplicable

           to the production of documents or Information under this Order. This

           Order shall be interpreted to provide the maximum protection

           allowed by Fed. R. Evid. 502(d).

        c. If a producing party becomes aware that it has produced any

           document or Information that is, or contains information, protected

           by the attorney-client privilege, work product doctrine, and/or any


                                       2
  other applicable privilege or protection, the producing party must

  notify the receiving party in writing and identify each such document

  with sufficient particularity to enable the receiving party to locate and

  return them to the producing party. Upon receiving written notice

  from the producing party that privileged or protected material has

  been produced, all such Information, and all copies thereof, shall be

  returned to the producing party within thirty (30) business days of

  receipt of such notice and the receiving party shall not use such

  Information for any purpose until further Order of the Court. The

  receiving party shall also attempt, in good faith, to retrieve and return

  or destroy all copies of the documents in electronic format.

d. The receiving party may contest the privileged or protected

  designation by the producing party by giving the producing party

  written notice of the reason for said disagreement. However, the

  receiving party may not challenge the privilege or protection by

  arguing that the disclosure itself is a waiver of any applicable privilege

  or protection. In the event the Parties are unable to resolve their

  disagreement, either party may seek an Order from the Court

  compelling the production of the material by utilizing the discovery

  dispute procedure set forth in the Court’s standing order (ECF 70).

                               3
           The parties shall continue to treat the Information as privileged or

           protected pending a ruling by the Court.

           e.   Nothing contained herein is intended to or shall serve to limit a

           party’s right to conduct a review of documents, ESI, or Information

           (including    metadata)   for   relevance,   responsiveness    and/or

           segregation of privileged and/or protected Information before

           production.



SO ORDERED this the 15th day of June 2021.




                                                 Steven D. Grimberg
                                           United States District Court Judge




                                      4
